Citation Nr: 0117721	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to an effective date prior to October 8, 1989, 
for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which found no new and material 
evidence to reopen a claim of entitlement to an effective 
date prior to October 8, 1989, for a TDIU.

The veteran appealed the decision to the Board which remanded 
the case to the RO in August 2000 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim, the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal to a March 1996 RO 
decision assigning an effective date of October 8, 1989, for 
the veteran's TDIU.

2.  Evidence associated with the claims file subsequent to 
the RO's March 1996 denial does not bear directly and 
substantially upon the specific matter under consideration 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision granting a TDIU effective on 
and after October 8, 1989, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to a TDIU effective 
date earlier than October 8, 1989.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran does not contend that the claims file includes a 
timely filed Substantive Appeal of a March 1996 rating 
decision assigning an October 8, 1989 TDIU effective date.  
Instead, he essentially asserts that the March 1996 decision 
is not final because new and material evidence shows that he 
did submit a timely Substantive Appeal, notwithstanding its 
absence from the claims file.  If the Board were to find a 
timely perfected appeal of the March 1996 decision, then an 
issue of entitlement to an earlier effective date for a TDIU 
necessarily also would be in appellate status.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs including 
notice of the information or evidence necessary to 
substantiate the claim.  The RO associated with the claims 
file records which the veteran identified as pertinent to the 
claim.

The pertinent procedural history of this case is as follows.  
In March 1996 the RO granted a TDIU and assigned an effective 
date of October 8, 1989.  In May 1996 the veteran submitted a 
Notice of Disagreement contending that the effective date 
should be prior to October 8, 1989.  The RO provided a 
Statement of the Case in May 1996.  The RO received a 
Substantive Appeal on May 7, 1997, and immediately informed 
the veteran that the appeal was not timely perfected, to 
which the veteran's representative responded, also in May 
1997, by requesting reconsideration of the March 1996 
decision (erroneously styled Request For Reconsideration Of 
Rating Board Decision of May 28, 1997).  The reconsideration 
request does not challenge the finality of the March 1996 
decision.  In June 1998, the RO declined to assign an 
effective date prior to October 8, 1989 for a TDIU, informed 
the veteran that the March 1996 decision assigning the 
effective date had become final when he failed to timely 
submit a Substantive Appeal, and invited the veteran to 
submit new and material evidence to reopen the claim.  
Thereafter, the veteran submitted copies of November 1996 and 
June 1997 letters from his representative and a July 1998 
letter from the St. Louis, Missouri RO and several of his own 
written statements, all in support of his contention that he 
had timely perfected an appeal of the March 1996 RO decision 
in May or June 1996 during a personal appearance at the St. 
Louis RO.  The claims file does not contain a Substantive 
Appeal of the March 1996 decision submitted in May or June 
1996 or at any time during the period in which an appeal 
could have been timely perfected.  In September 1998, upon 
finding that the additional evidence was not new and material 
on the issue of the timeliness of the substantive appeal of 
the March 1996 decision, the RO declined to reopen the claim.  
Thereafter the veteran timely perfected an appeal of the 
September 1998 decision.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 
2000).  (The VA also may reopen and readjudicate a final 
decision upon a finding of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 5109A.  However, the record currently 
before the Board does not show that the veteran appealed an 
August 2000 RO decision finding the March 1996 decision to be 
without CUE.  Therefore, there is no CUE issue before the 
Board.)

In addition to his written statements, the veteran submitted, 
as new and material evidence, letters which he characterizes 
as evidence showing that in May or June 1996 he timely 
perfected an appeal of the March 1996 decision "in person" 
at the St. Louis RO.  In letters dated in November 1996 and 
June 1997 the veteran's representative purports to inform him 
of the status of his appeal of the March 1996 decision.  The 
November 1996 letter states that the veteran perfected an 
appeal to that decision on a date not identified, and the 
June 1997 letter states, without mentioning an appeal, that 
the veteran's TDIU earlier effective date claim was then 
pending before the RO.  A July 1998 letter from the St. Louis 
RO states only that the veteran visited that office in June 
1998 and does not mention an appeal or otherwise address the 
reason for the visit.

Upon review of the evidence of record, including that 
described above, the Board finds no new and material evidence 
to support reopening the March 1996 decision.  Specifically, 
there is no credible evidence showing that the veteran timely 
submitted a Substantive Appeal which somehow avoided 
association with the claims file.  Although the November 1996 
letter from the veteran's representative refers to submission 
of a Substantive Appeal, it fails to identify either the 
submission date or other facts which might verify a timely 
submission.  Unquestionably, no such facts were available 
from the RO or the claims file.  Moreover, there would have 
been no practical reason for the May 1997 request for RO 
reconsideration of the March 1996 decision unless the 
representative believed that the veteran had not perfected an 
appeal.  Furthermore, neither the representative's June 1997 
letter nor the St. Louis RO's July 1998 letter addresses an 
appeal, perfected or otherwise, or the reason for the 
veteran's June 1996 St. Louis RO visit.  The Board finds that 
although the letter evidence is neither cumulative nor 
redundant of other evidence associated with the claims file, 
it still does not constitute new and material evidence 
because it fails to provide evidence of a timely perfected 
appeal of the March 1996 decision.  In other words, it does 
not bear directly and substantially upon the specific matter 
under consideration and by itself or in connection with other 
record evidence is not so significant that VA must consider 
it to decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

Absent new and material evidence to the contrary, the Board 
is constrained to find that a presumption of administrative 
regularity requires the conclusion that if the veteran had 
submitted a timely Substantive Appeal of the March 1996 
decision it would have been associated with the claims file.  
See United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (Ashley 
II); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
Because no such document is associated with the claims file 
and absent new and material evidence of a timely submitted 
Substantive Appeal, the Board finds that the March 1996 
decision became final when the veteran failed to timely 
perfect an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to an 
effective date earlier than October 8, 1989, for a TDIU and 
that the RO's March 1996 decision remains final.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

